DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 5, 14 of this application is patentably indistinct from claim 1, 5 respectively of Application No. 16/536,233. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 5, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of copending Application No. 16/536,233 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter.
Claim 5 of the present invention recites all of the limitations of the independent claim 1 
A method comprising:
obtaining, from a sensor of an electronic device, sensor data;
determining, by one or more processors of the electronic device, an orientation of the electronic device based on the sensor data;
emitting, by a transmitter of the electronic device, an electromagnetic (EM) wave in a terahertz (THz) frequency band, the EM wave being emitted into a dynamic environment that includes a transmission medium that changes over time, wherein the EM wave is emitted according to a power duty cycle that is determined at least in part by the orientation of the electronic device;
receiving, by a receiver of the electronic device, a reflected EM wave reflected off at least one object in the environment;
determining, by the one or more processors of the electronic device, a spectral response of a received signal indicative of the reflected EM wave, the spectral response including absorption spectra at a frequency in the THz frequency band that is indicative of the transmission medium in the environment;
comparing, by the one or more processors, the absorption spectra with known absorption spectra of target transmission mediums;
identifying, by the one or more processors and based on results of the comparing, a particular target transmission medium as being the transmission medium in the environment; and
determining, by the one or more processors, a concentration level of the identified target transmission medium in the environment.
and further recites 
wherein determining a concentration level of the identified target transmission medium in the environment, further comprises: determining an absorption loss from the absorption spectra in the spectral response of the received signal; determining a path length of the received signal; and using the absorption loss and the path length to obtain the concentration level from a reference library of known concentration levels.
Claim 14 recites identical subject matter embodied as an apparatus claim.  

Claims 1 and 5 of copending Application No. 16/536,233 (reference application) recite the same limitations.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-4, 6-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose An electronic device and method for, comprising:
a transmitter configured to emit an electromagnetic (EM) wave in a terahertz (THz) frequency band, the EM wave being emitted into a dynamic environment that includes a transmission medium that changes over time, wherein the EM wave is emitted at discrete frequencies corresponding to known absorption frequencies of known transmission mediums;
a receiver configured to receive a reflected EM wave reflected off at least one object in the environment;
one or more processors configured to:
determine a spectral response of a received signal indicative of the reflected EM wave, the spectral response including absorption spectra at a frequency in the THz frequency band that is indicative of the transmission medium in the environment;
compare the absorption spectra with known absorption spectra of target transmission mediums;
identify, based on results of the comparing, a particular target transmission medium as being the transmission medium in the environment; and
determine a concentration level of the particular target transmission medium in the environment.

The closest prior art is found to be:
Molter (US 2015/0369729), Kawame (US 2021/0318234), Kim (US 2015/0276920) disclosing various embodiments of THz imaging systems in which a received reflection frequency spectrum is compared to stored or previously recorded spectra in order to determine constituent materials of the target.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648